ON PETITION FOR REHEARING GRANTED
WENTWORTH, Judge.
Our original opinion in this cause was predicated upon the complete absence of any objective record information in support of the challenged commission action. The commission has now supplemented the record by filing various documents which it possessed at the time of, and which are a satisfactory predicate for, the challenged action. Among these documents are a post-sentence investigation report and various psychological profiles indicating that petitioner is a poor parole risk.
Our original opinion is hereby withdrawn and the petition for a writ of mandamus, or habeas corpus, is denied.
MILLS and LARRY G. SMITH, JJ., concur.